Title: To Thomas Jefferson from Maria Cosway, 20 July 1801
From: Cosway, Maria
To: Jefferson, Thomas


               
                  L. 20 July 1801
               
               I must not look back to the date of our last Correspondence it would alarm & discourage me from taking the pen up this Moment. Your kindness to me has been of all times, & your friendship & mine took its date from its beggining: Circumstances, not your will I am sure have deprived me of the pleasure I used to value so much of receiving your letters. Many Many times my thoughts […] towards you, with a wish to write. — […] a transition check’d my resolution […] fears & doubts, it is unjust to suspect you & I wrong you my dear friend, why should I admit the Shadow of a thought that my letters may have lost the way of being acceptable, however perseivd by My imaginary Visions, several Motives crowd now to forward my [desires].—Would you not receive the congratulations of an old friend, qui vous ete sincerement devouée? While you are surrownded by those of your Country, could you permit a thought that time or distance has at all lessend My interest in what attends you? this is enough: words cannot express all I should say on the subject. & you have so much of that sympathising sentiment to enable you to Conceive more than I can write what the occasion would require.—May God Continue to be your guide, as you have […] Service for the welfare of your Country & [the] happiness of your friends.—
               This letter was to have been presented to you by a friend of Mine who set out a Month ago, the Beli Ruspoli Brother to Prince Ruspoli of Rome as amiable as he is cleaver, travelling for his instruction as well as his pleasure. to know you was his wish, & mine to have comply’d with it, but his sudden departure prevented him Coming to me again, & the letter could not be sent after him. It will however be the lot of my Brother Hadfield to have this honor. He looks up to you for protection, & trusts in your justice. I can only beg for your indulgence in this instance of double intrusion. I shall flatter myself with the certainty of your remembrance towards me. Send me few words to assure me I live in your esteem & friendship & you will revive the happiness of ever Yours afly:
               
                  
                     Maria Cosway
                  
               
               
                  P.S. I have seen several letters from America which give a most desolate account of the Catholics. Can you be of any use or relief to them? Oh I wish they may find the friend in you that I have found!
                  God bless you—
               
            